DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 07/20/2022. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments with respect to the objections to the claims and specification have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Terminal Disclaimer
3.	The terminal disclaimer filed on 7/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 07/31/2018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
The present invention provides a technique for denoising Monte Carlo renderings using neural networks, so as to reduce the number of samples needed for MC path tracing while still producing high-quality images. 
The closest prior art, Sen et al. (US 2018/0114096 A1) shows a similar system which also includes the need to vary a filter's feature weights across the image in order to leverage machine learning to process a noisy image from a Monte Carlo process of a scene and produce a denoised output image. See paragraphs 16, 25-32, 35-39 and 44-57.
However, Sen fails to disclose at least the claimed features of, “second neural network configured to: extract a set of temporal features from the sets of first features; and output an output frame corresponding to the center frame; and
training the second neural network to obtain a plurality of optimized parameters associated with the plurality of nodes of the second neural network using the sequence of frames and the reference image corresponding to the center frame.” 
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-20. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/03/2022